EXHIBIT 10.30
[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended




FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED TERMINALLING SERVICES AGREEMENT


This First Amendment to that certain First Amended and Restated Terminalling
Services Agreement (this “Amendment”) is entered into effective as of January 1,
2017, by and between Martin Operating Partnership L.P., a Delaware limited
partnership (“Operator”) and Martin Energy Services LLC, an Alabama limited
liability company (“Customer”). Operator and Customer are referred to herein
collectively as the “Parties”.


WHEREAS, Operator and Customer are parties to that certain First Amended and
Restated Terminalling Services Agreement dated January 1, 2016 (the “Agreement”)
in connection with Customer’s fuel products being throughput at Operator’s
terminals; and


WHEREAS, the Parties desire to amend certain terms of the Agreement as set forth
below.


NOW, THEREFORE, in consideration of the covenants and agreements herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:


1.    Deletion and Replacement of Definition of Minimum Annual Total Throughput.
The definition of “Minimum Annual Total Throughput” in Section 1of the Agreement
is hereby deleted and replaced in its entirety as follows:


“Minimum Annual Total Throughput” means [***] gallons of Product for which
Customer shall pay Operator per year.”


2.    Affirmation of Agreement. Except as expressly amended herein, the terms,
covenants and conditions of the Agreement shall remain in full force and effect
without modification or amendment, and the Parties ratify and reaffirm the same
in its entirety.


3.    Miscellaneous. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the conflicts
of laws principles. In the event that the terms and conditions of the Agreement
conflict or are inconsistent with those of this Amendment, the terms of this
Amendment shall govern. The provisions of this Amendment shall be binding upon,
and shall inure to the benefit of, the Parties and each of their respective
representatives, successors and assigns. This Amendment may be executed in
counterparts, each of which shall be deemed an original and both of which
together shall constitute one and the same agreement.


[The remainder of this page is intentionally left blank]








    













--------------------------------------------------------------------------------

EXHIBIT 10.30
[***] Represents material which has been redacted and filed separately with the
Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended




IN WITNESS WHEREOF, the parties have caused this Amendment to be effective on
the day and year first written above.


            MARTIN OPERATING PARTNERSHIP L.P.
        By: Martin Operating GP, LLC, Its General Partner
    By: Martin Midstream Partners, L.P., Its Sole Member
By: Martin Midstream GP, LLC, Its General Partner


                
By: ______________________________________
Name:                             
Title:                             




                
MARTIN ENERGY SERVICES LLC




By: ______________________________________
Name:                             
Title:                             









